NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JONATHAN RODRIGUEZ,                          )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1244
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Highlands County; Peter F. Estrada, Judge.

Jonathan R. Rodriguez,
Pro Se.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and MORRIS, and LUCAS, JJ., Concur.